DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yu (US 2018/0096898).
Regarding claim 11, Yu discloses a method comprising: forming isolation regions (Fig. 2D, numeral 208) extending into a semiconductor substrate (202); recessing the isolation regions (Fig.2E, numeral 208), so that portions of the semiconductor substrate (202) between the isolation regions protrude higher than the recessed isolation regions 
Regarding claim 12, Yu discloses wherein the silicon region comprises amorphous silicon ([0034]).  
Regarding claim 13, Yu discloses wherein in the reflowing, the silicon region is heated to a temperature higher than a first melting temperature of the silicon region ([0047]; note: portion of (304) is melted by reaching 1440C), and lower than second melting points of the protruding fins (204a)-(204e) ([0051]; crystalline silicon; [0043]) and the isolation regions (208)( [0023]; note: SiO2)
Regarding claim 14, Yu discloses wherein before the reducing the voids in size, the voids are fully sealed inside the silicon region ([0050]).  
Regarding claim 15, Yu discloses wherein the reducing the voids in size comprises a laser reflow process to reflow the silicon region ([0046]).  
Regarding claim 17, Yu discloses a method comprising: depositing a first material (Fig.3, numeral 304) onto a protruding structure  (204a)-(204d) and a base layer (202), wherein the protruding structure (204a)-(204d) protrudes higher than the base layer (202), and a void is sealed in the first material (Fig.4, numeral 304), and wherein: the first material  (304) has a first melting point ([0034]: note: amorphous 2), and the first melting point (amorphous silicon) is lower than both of the second melting point (crystalline silicon) and the third melting point (SiO2); and reflowing the first material to eliminate the void, wherein the reflowing is performed by projecting a radiation on the first material ([0047]).
Regarding claim 18, Yu discloses wherein the radiation comprises a pulse laser ([0045]).
Regarding claim 19, Yu discloses wherein the radiation is projected on the first material for a period of time shorter than 1 micro second ([0043]).
Regarding claim 20, Yu discloses wherein both of the first material and the second material comprise silicon ([0034]; [0051]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Krishnan (US 2017/0033178).
Regarding claim 1, Yu discloses a method comprising: forming a first protruding fin (Fig.2E, numeral 204a) and a second protruding fin (204b) over a base structure (202), wherein a trench (D1) is located between the first protruding fin  (204a) and the second protruding fin (204b); depositing a trench-filling material (Fig.3, numeral 304) extending into the trench; performing a laser reflow process on the trench-filling material, wherein in the laser reflow process, the trench-filling material has a temperature higher than a first melting point of the trench-filling material ([0047]), and lower than a second melting point of the first protruding fin and the second protruding fin ([0051]); ([0047]); patterning the trench-filling material, wherein a remaining portion of the trench-filling material forms a part of a gate stack ([0061]); [0063]); and forming a source/drain region on a side of the gate stack ([0064]).
Yu does not explicitly disclose after the laser reflow process, allowing the trench-filling material to solidify.
Yu however discloses filling the voids by reflowing process. And Krishnan discloses allowing the trench-filling material (Fig.5, numeral 40) to solidify to fill voids (Fig.4, numeral 42) ([0025]).
	It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Yu with Krishnan to allow the trench-filling material to solidify for the purpose controlling the morphology of the trench filling material (Krishnan, [0025])
 Regarding claim 2, Yu discloses before the laser reflow process, a void exists in the trench-filling material (Fig.5A, numeral 306a), and after the laser reflow process, the void is at least reduced in size (Fig.5D, numeral 520a) ([0059]).  
Regarding claim 3, Yu discloses wherein after the laser reflow process, the void is eliminated ([0060]).  
Regarding claim 4, Yu discloses wherein the first protruding fin and the second protruding fin are formed of crystal silicon ([0051]), and the trench-filling material comprises amorphous silicon ([0034]).  
Regarding claim 5, Yu discloses after the trench-filling material is solidified, planarizing the trench-filling material (Fig.5D, numeral 304), wherein the patterning the trench-filling material is performed on the planarized trench-filling material ([0062]).  
Regarding claim 6, Yu discloses forming gate spacers on sidewalls of the gate stack ([0077]); removing the gate stack to form an additional trench between the gate spacers ([0077]); Fig.1, numeral 116); and forming a replacement gate stack in the additional trench ([0079]) (Fig.1, numeral 118).  
Regarding claim 7, Yu discloses wherein the base structure (Fig.3, numeral 202) comprises a surface dielectric region (302), wherein the trench-filling material (304) contacts the surface dielectric region (302), and wherein in the laser reflow process, the temperature of the trench-filling material (304) is further lower than a third melting point of the surface dielectric region (302) ([0032]; note SiO2; [0051]).  
Regarding claim 8, Yu discloses heating or cooling the base structure and the trench-filling material in the laser reflow process ([0055]).  
Regarding claim 9, Yu does not explicitly disclose wherein the heating or cooling the base structure and the trench- filling material is started before the laser reflow process is started.  
 Yu however discloses that parameter of the laser reflow process are determined based on various properties (e.g., dimensions, composition, reflow points, melting points, and absorption spectrum) of the dielectric layer, the electrode layer  and the fin elements ([0044]).  And Krishnan discloses heating the base structure and the trench- filling material is started before the laser reflow process is started ([0024]; note: pre-heating).  
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Yu with Krishnan to perform the heating the base structure and the trench- filling material before the laser reflow process is started for the purpose of optimization reflow process (Krishnan,  [0024]).  
Regarding claim 10, Yu discloses wherein the heating or cooling the base structure and the trench- filling material is started at a same time the laser reflow process is started ([0055]).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu.
Regarding claim 16, Yu discloses wherein the silicon region (304) comprises a first portion higher than bottoms of the voids (306c) (portion higher than (502)), and a second portion lower than the bottoms of the voids (306c) (portion lower than (502)).
Yu does not explicitly disclose that the reflow process results in the first portion to be molten, and the second portion remaining to be solid throughout the reflowing.

It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to have the first portion to be molten, and the second portion remaining to be solid throughout the reflowing for the purpose controlling a reflow depth (Yu, [0048])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891